Citation Nr: 0217343	
Decision Date: 12/02/02    Archive Date: 12/12/02

DOCKET NO.  02-02 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased rate of dependency and indemnity 
compensation (DIC) benefits for the surviving spouse of the 
veteran based on the need for regular aid and attendance of 
another person or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
February 1947 and died in May 1992.  The appellant is his 
widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision of the Regional 
Office (RO) that denied the appellant's claim for an 
increased rate of DIC based on the need for regular aid and 
attendance or by reason of being housebound.


FINDINGS OF FACT

1. The appellant is not blind and is usually able to perform 
most activities of daily living, and to protect herself from 
the hazards incident to daily living.

2.  The appellant is not substantially confined to her home 
by reason of disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an increased rate of DIC 
benefits based upon the need for the regular aid and 
attendance of another person have not been met.  38 U.S.C.A. 
§ 1311(c) (West Supp. 2002); 38 C.F.R. §§ 3.351(a-c), 3.352 
(2002).

2.  The criteria for entitlement to an increased rate of DIC 
benefits based upon permanent housebound status have not 
been met.  38 U.S.C.A. § 1311(d) (West Supp. 2002); 
38 C.F.R. § 3.351(e) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-
grounded claim requirement, has expanded the duty of 
Department of Veterans Affairs (VA) to notify the appellant 
and the representative of the information and evidence 
necessary to substantiate a claim, and has enhanced VA's 
duty to assist a veteran in developing the evidence 
necessary to substantiate a claim.  See Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence 
of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), 
which became effective August 29, 2001.  VA has stated that 
the provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided in the 
VCAA.  Accordingly, in general where the record demonstrates 
that the statutory mandates have been satisfied, the 
regulatory provisions likewise are satisfied.  

VA has met its duty to notify and assist in the appellant's 
case.  A rating decision apprised the appellant of the 
reasons and bases for the VA decision.  A statement of the 
case apprised her of the law applicable in adjudicating the 
appeal.  The correspondence reflects that the appellant's 
representative received a copy.  There is no indication that 
this correspondence was returned as undeliverable.  The 
statement of the case and a RO letter dated in March 2001 
advised the appellant of the evidence she needed to submit 
and the development the VA would undertake.  As such, the 
Board finds that the VA's duty to notify the appellant under 
the VCAA has been met.  See Quartuccio v. Principi,  16 Vet. 
App. 183 (2002).

Regarding VA's duty to assist, the Board notes that the 
claims file contains the appellant's private treatment 
records.  She has not indicated that there is any additional 
evidence that could be obtained.  Accordingly, the Board 
finds that all information and evidence have been developed 
to the extent possible and that no prejudice will result to 
the veteran by the Board's consideration of this matter.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

Factual background

Private medical records dated from September 2000 to March 
2001 have been associated with the claims folder.  It was 
noted in September 2000 that after the appellant had had 
labs drawn three days earlier, she went home and 
reconsidered her future.  She checked herself into Harmony 
Manor North later in the afternoon.  She advised the 
physician that she was going to stay there for the rest of 
her life.  Following an examination, the assessments were 
fatigue, diabetes mellitus, history of heart disease and 
renal insufficiency.  The appellant was seen the following 
month and reported that she had been at Harmony Manor for 
about three weeks.  She stated that the staff helped her 
with her problems, such as cleaning up after bowel movement 
accidents, of which she had had about four.  She reported 
low sugar spells, but these were taken care of with eating 
and she had never passed out.  The assessments were diabetes 
mellitus, venous stasis and history of congestive heart 
failure.  

In November 2000, the appellant noted that her energy had 
improved considerably since starting the CPAP, and that she 
was more steady in walking, not so sleepy during the day, 
and her eyes were more wide open.  It was indicated that she 
experienced fewer stool incontinence accidents since 
starting medication.  She reported she noted declining 
vision.  The examiner noted that the appellant seemed in 
better spirits, with more energy and she engaged in lively 
conversation.  The diagnoses were diabetes, fluid overload, 
improving, hypertension, sleep apnea and right shoulder 
tendinitis.  In January 2001, it was reported that the 
appellant had phoned the physician, and informed him that 
she wanted to go back to living on her own.  The appellant 
related that she was doing considerably better than she was 
before starting the CPAP.  She was taking care of all her 
medicines, and her blood sugar levels were consistently 
wonderful.  She stated that she would not be socially 
isolated and knew several people who would live nearby in 
the duplex she was thinking about renting.  The examiner 
noted that the appellant got up and about on her own, walked 
and introduced him to others in her building.  She did not 
appear depressed.  The examiner stated that he would be 
writing a letter indicating that he thought it was 
reasonable for the appellant to try to live on her own.  He 
added that arrangements should be made for meals on wheels 
to have diabetic meals.  

It was reported in February 2001 that the appellant had been 
seen about one week earlier in the emergency room for a 
constellation of symptoms.  She was placed on medication.  
She was reportedly considerably better once she was 
mobilized.  Overall, the appellant stated that she felt as 
if she was essentially back to herself and felt that she was 
better than she had been one year earlier.  The assessments 
were recent illness, much improved; possible recent urinary 
tract infection; cold intolerance; and diabetes mellitus, 
slightly low blood sugar levels.  The report indicated that 
the appellant was planning on moving out from Harmony Manor 
North to her own apartment in one or two weeks.  The 
appellant was seen for a recheck in March 2001.  In general, 
it was noted that she was doing fairly well.  Considerable 
improvement since the time she went into the Community Based 
Residential Facility was indicated.  She had meals from the 
nutrition site six days a week.  It was stated that she 
cooked on Sunday.  She credited all her improvement to the 
sleep apnea treatment.  She noted that she was able to make 
five trips to the mailbox without rest, while before the 
treatment, she was exhausted after just one trip.  It was 
further noted that before the sleep apnea treatments, she 
was sleeping much of the day.  She reported that she had 
even lost control of her bladder and bowels, and would 
require help cleaning herself up after an accident.  She was 
standing on her feet and required a railing to hold onto.  
Her vision was poor enough that she had difficulty driving a 
car.  She needed someone to check her medicines and 
transport her to visits to the doctor.  She related that she 
was unable to do most of her cooking and laundry.  The 
diagnoses were diabetes mellitus, good control, sleep apnea 
and hyperlipidemia.  

In a statement dated in March 2001, the private physician 
who had treated the appellant commented concerning her stay 
at Harmony Manor North Community Based Residential Facility.  
He noted that she had experienced significant problems, but 
had really turned the corner.  

Analysis

Where an otherwise eligible surviving spouse of a wartime or 
peacetime veteran is in need of regular aid and attendance, 
the monthly rate of DIC shall be increased.  A claimant is 
considered to be in need of regular aid and attendance if 
he/she is:  (1) is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes, or 
concentric contraction of the visual field to five degrees 
or less; (2) is a patient in a nursing home because of 
mental or physical incapacity; or (3) establishes a factual 
need for regular aid and attendance.  38 U.S.C.A. § 1311(c); 
38 C.F.R. § 3.351(a-c).

Determinations as to need for regular aid and attendance 
must be based on actual requirements of personal assistance 
from others.  In making such determinations, consideration 
is given to such conditions as:  Inability of claimant to 
dress or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic 
appliances which, by reason of the particular disability, 
cannot be done without aids; inability of the claimant to 
feed himself/herself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to 
his/her daily environment.  "Bedridden" will be a proper 
basis for the determination and is defined as that condition 
which, through its essential character, actually requires 
that the claimant remain in bed.  It is not required that 
all of the disabling conditions enumerated above be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his/her condition as 
a whole.  It is only necessary that the evidence establish 
that the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. 
§ 3.352(a).

The monthly rate of DIC payable to a surviving spouse who 
does not qualify for increased compensation based on need 
for regular aid and attendance shall be increased if the 
surviving spouse is permanently housebound by reason of 
disability.  The "permanent housebound" requirement is met 
when the surviving spouse is substantially confined to 
his/her home (ward or clinical area, if institutionalized) 
or immediate premises by reason of disability or 
disabilities which it is reasonably certain will remain 
throughout the surviving spouse's lifetime.  38 U.S.C.A. 
§ 1311(d); 38 C.F.R. § 3.351(e).

The private medical records disclose primary disabilities of 
diabetes mellitus, sleep apnea and history of heart disease.  
The records reflect that she apparently had some problems 
with bowel control when she was first living in Harmony 
Manor.  These accidents diminished in frequency after she 
started medication and use of a CPAP.  The treatment records 
from November 2000 through March 2001 reflect considerable 
improvement in her condition.  Moreover, these records fail 
to show the findings required in order to conclude that the 
appellant is in need of regular aid and attendance.  In this 
regard, the Board observes that after a few months of being 
in the Community Based Residential Facility, the appellant 
sought to live on her own, and a physician concurred that 
this was feasible.  Clearly, the appellant is not bedridden.  
She reportedly was able to walk and do some cooking.  In 
addition, she was able to take care of all her medications.  
Although she has asserted that her eyesight is impaired, in 
light of the fact that she reportedly had difficulty 
driving, there is nothing in the record to suggest that she 
is blind or has visual acuity is 5/200 or less in both eyes.  
As noted above, the appellant stated in January 2001 that 
she was doing much better.  In March 2001, the physician 
noted considerable improvement in her condition.  It was 
indicated that she was able to walk to the mailbox.  The 
Board concludes the appellant's demonstrated ability to 
perform most tasks of the activities of daily living or 
self-care are of greater probative value than her 
allegations regarding the severity of her disabilities.  
Therefore, the Board finds that there is no basis for a 
determination that the appellant requires the regular aid 
and attendance of another person.

Similarly, with respect to the claim for housebound 
benefits, the Board notes that the appellant is clearly able 
to leave her house.  In this regard, the Board points out 
that in January 2001, she was able to get up and go about on 
her own.  Thus, it cannot be concluded that she is 
substantially confined to her home or immediate premises.  

In sum, the Board is unable to conclude that the appellant 
needs the regular aid and attendance of another person in 
order to perform the daily self-care activities and to 
protect herself against the hazards incident to her daily 
environment.  The evidence also does not demonstrate that 
she is confined to her home or immediate premises as a 
result of her disabilities.  Accordingly, under the 
circumstances of this case, the requirements for additional 
DIC based on the need for the regular aid and attendance of 
another person or by reason of being housebound have not 
been met.



ORDER

An increased rate of DIC based on the need for the regular 
aid and attendance of another person or by reason of being 
housebound is denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

